DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 29, 2022.  As directed by the amendment: claim 32 has been amended, claims 1-31 and 36-40 have been cancelled, and no claims have been added.  Thus, claims 32-35 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed June 29, 2022, with respect to newly amended independent claim 32 have been fully considered and are persuasive.  The §112 rejection of independent claim 32 and claims depending therefrom has been withdrawn. 
Allowable Subject Matter
Claims 32-35 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed system for detecting occlusion of a catheter. 
The closest prior art is Dearmond et al. (Dearmond), US 2018/0236165 A1.
Regarding claim 32, Dearmond fails to teach among all the limitations or render obvious a system for detecting occlusion of a catheter as claimed, which includes one or more transmitters positioned in a wall of the inner lumen of the housing, the one or more transmitters emit electromagnetic signals, and one or more transducers that receive electromagnetic signals after the electromagnetic signals have been reflected by the catheter, in combination with the total structure and function of the system for detecting occlusion of a catheter as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783